DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE,  amendment, and response filed on 08/30/2022.
Claims 2, 16, and 17 have been amended.
Claim 18 has been added.
Claim 3 has been cancelled.
Claims 2 and 4-18 are currently pending and have been examined.

















Response to Arguments

The Examiner recognizes that “[a]arguments made during the prosecution of a patent application are given the same weight as claim amendments.”  Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 979, 977, 52 USPQ2d 1109, 1113 (Fed. Cir. 1999).

Claim Interpretation
After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.
Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Arguments and Assertions by the Applicant

Applicant’s arguments received 08/30/2022 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  
 










Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 2 and 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sriram et al. (US 9,436,923 B1), hereinafter SRIRAM, in view of Li et al. (USPGP 2010/0082671 A1), hereinafter LI.

Claims 2, 16, and 17:
SRIRAM as shown below discloses the following limitations:
a first data processing device system communicatively connected to a communications network; (see at least Figure 1 as well as associated and related text)
a first processor-accessible memory device system communicatively connected to the first data processing device system; (see at least Figure 1 as well as associated and related text)
a first input-output device system communicatively connected to the first data processing device system and the communications network, (see at least Figure 1 as well as associated and related text)
wherein the first processor-accessible memory device system stores (a) a first portion of an entire transaction ledger, and (b) a link to a second portion of the entire transaction ledger, the link indicating storage of the at least the second portion of the entire transaction ledger by a second data processing device system communicatively connected to the communications network, (see at least Figure 3A as well as associated and related text; column 10, line 63 to column 11, line 10; column 22, line 59 to column 23, line 2; column 3, line 61 to column 4, line 13)
wherein the first data processing device system is configured, via a first program stored in the first processor-accessible memory device system, to: (see at least Figure 3A as well as associated and related text; column 10, line 63 to column 11, line 10; column 22, line 59 to column 23, line 2; column 3, line 61 to column 4, line 13)
generate a transaction information block, (see at least Figure 3A as well as associated and related text; column 10, line 63 to column 11, line 10; column 22, line 59 to column 23, line 2; column 3, line 61 to column 4, line 13; column 5, line 57 to column 6, line 19)
store the generated transaction information block in the first processor-accessible memory device system as an update to the first portion of the entire transaction ledger, (see at least Figure 3A as well as associated and related text; column 10, line 63 to column 11, line 10; column 22, line 59 to column 23, line 2; column 3, line 61 to column 4, line 13; column 5, line 57 to column 6, line 19)
SRIRAM does not specifically disclose:
the first processor-accessible memory device system stores (a) and (b) in a state in which the second portion of the entire transaction ledger includes a part of the entire transaction ledger omitted from storage by the first processor-accessible memory device system and in which the second portion of the entire transaction ledger is less than all of the entire transaction ledger,
transmit the generated transaction information block to another data processing device system over the communications network via the first input-output device system.  
However, LI, in at least paragraphs 0007-0009, and in Figures 1 and 2 as well as associated and related text does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine/modify the method of SRIRAM with the technique of LI because, “Logistics is the management of the flow of movable items between the point of origin and the point of consumption in order to meet requirements of end-customers, manufacturers, or a distribution node therebetween. One of the goals of a logistics data management system is to ensure security by tracking of goods through the entire supply chain from origin to consumption. Conventional tracking frequently involves a database at each node along a supply chain, where the database maps identifiers to intake or shipping information. Cross-company tracking can occur if an entity correlates information from different databases using unique identifiers.  However, this method of cross-company tracking will require that an individual company labels or otherwise identifies its shipments with the same identifiers as other companies. This is unpractical for many companies, especially when packaging of items are changed from one company to another. For example, one company may label a case, whereas another company may label an entire pallet full of cases. For another example, some companies intake multiple components to create a composite item for sale. In these situations, conventional methods of tracking goods are difficult or impossible to implement. Nevertheless, consumers and companies involved in a supply chain can still benefit from provenance information whether or not items are re-packaged or re-combined.” (SRIRAM: column 1, lines 21-46).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, the prior art of record teaches a base device, product, or method similar or analogous to the claims.  Design incentives or market forces would have prompted change to the base device.  Known variations or principles would meet the difference between the claimed invention and the prior art and the implementation would have been predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 4:
The combination of SRIRAM/LI discloses the limitations as shown in the rejections above.  SRIRAM further discloses:
the entire transaction ledger comprises a plurality of portions of the entire transaction ledger stored respectively by a plurality of processor-accessible memory device systems respectively communicatively connected to a plurality of different processor-accessible memory device systems communicatively connected to the communications network, the plurality of portions of the entire transaction ledger comprising the first portion of the entire transaction ledger stored in the first processor- accessible memory device system and the second portion of the entire transaction ledger stored by the second data processing device system.
See at least Figure 3A as well as associated and related text; column 10, line 63 to column 11, line 10; column 22, line 59 to column 23, line 2; column 3, line 61 to column 4, line 13; column 5, line 57 to column 6, line 19)

Claims 5-8:
The combination of SRIRAM/LI discloses the limitations as shown in the rejections above.  SRIRAM further discloses:
in a state in which it is requested that at least a part of the first portion of the entire transaction ledger be deleted, the first data processing device system is configured, via the first program stored in the first processor-accessible memory device system, to ensure that the at least the part of the first portion of the entire transaction ledger stored in the first processor-accessible memory device system exists elsewhere in the communications network prior to deleting the at least the part of the first portion of the entire transaction ledger stored in the first processor-accessible memory device system.
the first data processing device system is configured, via the first program stored in the first processor-accessible memory device system, to determine whether or not at least a part of the first portion of the entire transaction ledger stored in the first processor-accessible memory device system that is desired to be deleted exists elsewhere in the communications network.
the first data processing device system is configured, in a state in which it is determined that the at least the part of the first portion of the entire transaction ledger that is desired to be deleted does not exist elsewhere in the communications network, to prevent deletion of the at least the part of the first portion of the entire transaction ledger.
the first data processing device system is configured, in a state in which it is determined that the at least the part of the first portion of the entire transaction ledger that is desired to be deleted does not exist elsewhere in the communications network, to transmit the at least the part of the first portion of the entire transaction ledger to a particular data processing device system over the communications network via the first input-output device system for retention in the communications network.
See at least Figure 3A as well as associated and related text; column 22, line 59 to column 23, line 2; column 3, line 61 to column 4, line 13; column 5, line 57 to column 6, line 19.

Claims 9-11:
The combination of SRIRAM/LI discloses the limitations as shown in the rejections above.  SRIRAM further discloses:
the particular data processing device system is a pre-designated storage node in the communications network.
the pre-designated storage node in the communications network stores the entire transaction ledger.
transmit one or more requests over the communications network via the first input-output device system, the one or more requests configured to generate the entire transaction ledger;
receive, from the communications network via the first input-output device system, a remainder of the entire transaction ledger; and
generate the entire transaction ledger from the first portion of the entire transaction ledger and the remainder of the entire transaction ledger.
See at least Figure 3A as well as associated and related text; column 22, line 59 to column 23, line 2; column 3, line 61 to column 4, line 13; column 5, line 57 to column 6, line 19.

Claims 12-14:
The combination of SRIRAM/LI discloses the limitations as shown in the rejections above.  SRIRAM further discloses:
the entire transaction ledger is associated with a respective market channel.
the entire transaction ledger is a first transaction ledger associated with a first market channel, and wherein the first processor- accessible memory device system stores a first portion of a second transaction ledger associated with a second market channel, the second market channel different than the first market channel.
wherein the link to at least the second portion of the entire transaction ledger is a first link to at least the second portion of the first transaction ledger, and
wherein the first processor-accessible memory device system stores (c) the first portion of the second transaction ledger associated with the second market channel, and (d) a second link to at least a second portion of the second transaction ledger, the second link indicating storage of the at least the second portion of the second transaction ledger by a third data processing device system communicatively connected to the communications network.
See at least Figures 1 and 3A as well as associated and related text.

Claim 15:
The combination of SRIRAM/LI discloses the limitations as shown in the rejections above.  SRIRAM further discloses:
wherein the transaction information block is a first transaction information block,
wherein the first data processing device system is configured, via a program stored in the first processor-accessible memory device system, to:
generate a second transaction information block,
store the generated second transaction information block in the first processor- accessible memory device system as an update to the first portion of the second transaction ledger associated with the second market channel, 
See at least Figure 3A as well as associated and related text; column 10, line 63 to column 11, line 10; column 22, line 59 to column 23, line 2; column 3, line 61 to column 4, line 13; column 5, line 57 to column 6, line 19.  SRIRAM does not specifically disclose transmit the generated second transaction information block to yet another data processing device system over the communications network via the first input-output device system as an update to the second transaction ledger associated with the second market channel. However, LI, in at least paragraphs 0007-0009, and in Figures 1 and 2 as well as associated and related text does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine/modify the method of SRIRAM with the technique of LI because, “Logistics is the management of the flow of movable items between the point of origin and the point of consumption in order to meet requirements of end-customers, manufacturers, or a distribution node therebetween. One of the goals of a logistics data management system is to ensure security by tracking of goods through the entire supply chain from origin to consumption. Conventional tracking frequently involves a database at each node along a supply chain, where the database maps identifiers to intake or shipping information. Cross-company tracking can occur if an entity correlates information from different databases using unique identifiers.  However, this method of cross-company tracking will require that an individual company labels or otherwise identifies its shipments with the same identifiers as other companies. This is unpractical for many companies, especially when packaging of items are changed from one company to another. For example, one company may label a case, whereas another company may label an entire pallet full of cases. For another example, some companies intake multiple components to create a composite item for sale. In these situations, conventional methods of tracking goods are difficult or impossible to implement. Nevertheless, consumers and companies involved in a supply chain can still benefit from provenance information whether or not items are re-packaged or re-combined.” (SRIRAM: column 1, lines 21-46).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, the prior art of record teaches a base device, product, or method similar or analogous to the claims.  Design incentives or market forces would have prompted change to the base device.  Known variations or principles would meet the difference between the claimed invention and the prior art and the implementation would have been predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 18:
The combination of SRIRAM/LI discloses the limitations as shown in the rejections above.  LI further discloses the first portion of the entire transaction ledger and the second portion of the entire transaction ledger are mutually exclusive portions of the entire transaction ledger.  LI, in at least paragraphs 0007-0009, and in Figures 1 and 2 as well as associated and related text does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine/modify the method of SRIRAM with the technique of LI because, “Logistics is the management of the flow of movable items between the point of origin and the point of consumption in order to meet requirements of end-customers, manufacturers, or a distribution node therebetween. One of the goals of a logistics data management system is to ensure security by tracking of goods through the entire supply chain from origin to consumption. Conventional tracking frequently involves a database at each node along a supply chain, where the database maps identifiers to intake or shipping information. Cross-company tracking can occur if an entity correlates information from different databases using unique identifiers.  However, this method of cross-company tracking will require that an individual company labels or otherwise identifies its shipments with the same identifiers as other companies. This is unpractical for many companies, especially when packaging of items are changed from one company to another. For example, one company may label a case, whereas another company may label an entire pallet full of cases. For another example, some companies intake multiple components to create a composite item for sale. In these situations, conventional methods of tracking goods are difficult or impossible to implement. Nevertheless, consumers and companies involved in a supply chain can still benefit from provenance information whether or not items are re-packaged or re-combined.” (SRIRAM: column 1, lines 21-46).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, the prior art of record teaches a base device, product, or method similar or analogous to the claims.  Design incentives or market forces would have prompted change to the base device.  Known variations or principles would meet the difference between the claimed invention and the prior art and the implementation would have been predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).















CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
GeeksforGeeks.org. “AVL Tree | Set 2 (Deletion).”  (13 Sep. 2021).  Retrieved online 01/01/2022. https://www.geeksforgeeks.org/avl-tree-set-2-deletion/
Daniel Cawrey.  “How Consensus Algorithms Solve Issues with Bitcoin's Proof of Work.” (Sep 11, 2014).  Retrieved online 01/01/2022. https://www.coindesk.com/markets/2014/09/11/how-consensus-algorithms-solve-issues-with-bitcoins-proof-of-work/
Bitcoin Magazine. “Three Startups Trying to Transform the Music Industry Using the Blockchain.” (13 November 2015). Retrieved online 01/09/2020. https://bitcoinmagazine.com/articles/three-startups-trying-to-transform-the-music-industry-using-the-blockchain-1447444594
Oracle9i Database Administrator's Guide.  “28 - Distributed Database Concepts.” (12 November 2011).  Retrieved online 09/03/2022.  https://docs.oracle.com/cd/B10501_01/server.920/a96521/ds_concepts.htm

Foreign Art:
YADA, NORIAKI.  “ASSET MANAGEMENT SYSTEM.” (JP 2001/290937 A)
SHIMA TSUNEKAZU et al. “BLOCK CHAIN MANAGEMENT METHOD, BLOCK CHAIN MANAGEMENT PROGRAM, BLOCK CHAIN MANAGEMENT APPARATUS, AND BLOCK CHAIN MANAGEMENT SYSTEM.” (JP 2018/116509 A)
TAKAHASHI RYOHEI.  “BLOCK CHAIN DATA MANAGEMENT SYSTEM, PROGRAM, AND DATA STRUCTURE.” (JP 2018/133080 A)
FUJII TATSUTO.  “VIRTUAL CURRENCY MANAGEMENT DEVICE, VIRTUAL CURRENCY MANAGEMENT METHOD, AND PROGRAM.” (JP 2018/136915 A)


Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)